    Case 19-15714-jkf        Doc 44    Filed 04/30/20 Entered 04/30/20 11:31:49           Desc Main
                                       Document      Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               :
                                                     :
         Courtney Stofer                             :       Case No.: 19-15714(JKF)
                                                     :
         Debtor(s)                                   :       Chapter 13

              MOTION TO RECONSIDER THE APRIL 2, 2020 ORDER DISMISSING
                              THE CHAPTER 13 CASE

         Comes Now, Courtney Stofer, hereinafter referred to as “Debtor” and move this Honorable

Court to vacate its April 2, 2020 Order Dismissing the instant matter and in support thereof aver the

following:

         1.     The above captioned bankruptcy matter was filed as a Chapter 13 on or about September

13, 2019.

         2.     The Chapter 13 bankruptcy matter was assigned case number 19-15714.

         3.     On or about December 4, 2019 the Chapter 13 Trustee filed a Motion to Dismiss the

instant matter for failure to make timely and regular Chapter 13 payments.

         4.     In furtherance of the Trustee’s Motion the instant matter was dismissed on April 2, 2020.

         5.     The Debtor fell behind due to unanticipated expenses related to lack of transportation to

and from work and as a result was required to pay for Uber in order to remain employed.

         6.     The Debtor is desirous of continuing to make regular and monthly Chapter 13 Plan

payments and will cure all sums due and owing to the trustee by or before the date of the hearing on this

subject Motion.

         WHEREFORE, for the reasons stated herein, the Debtor respectfully requests that this

Honorable Court Reconsider its April 2, 2020 Order dismissing the instant matter.
    Case 19-15714-jkf   Doc 44   Filed 04/30/20 Entered 04/30/20 11:31:49   Desc Main
                                 Document      Page 2 of 2



                                            Respectfully submitted,

                                            /s/ Brad J. Sadek, Esquire
Dated: April 30, 2020                       Brad J. Sadek, Esquire
                                            Sadek and Cooper
                                            1315 Walnut Street
                                            Suite 502
                                            Philadelphia, PA 19107
